*476
ORDER

PER CURIAM
ORDER.
The Court having considered and granted (majority concurring) the petition for a writ of certiorari (no response or answer having been received from Respondent) in the above entitled case, it is this 25th day of January 2012,
ORDERED, by the Court of Appeals of Maryland, that the judgement of the Circuit Court for Prince George’s County, Case # CAL 11-09805, as to Alpha Graphic, be, and the same hereby is, vacated summarily; and, it is further
ORDERED that this matter is remanded to the Circuit Court for Prince George’s County with directions to vacate the judgment of the District Court of Maryland, sitting in Prince George’s County, in Case No. 050200431402009, entered against Alpha Graphic, but to leave in place Patricia Thompson’s judgment there obtained against Anthony Saffel Folks.